UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 6, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 175 East Houston Street, Suite 1300 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 9, 2011, 1,433,019 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Table of Contents BIGLARI HOLDINGS INC. Page No. Part I – Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets — July 6, 2011 and September 29, 2010 2 Condensed Consolidated Statements of Earnings— Twelve and Forty Weeks Ended July 6, 2011 and July 7, 2010 3 Condensed Consolidated Statements of Cash Flows— Forty Weeks Ended July 6, 2011 and July 7, 2010 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity— Forty Weeks Ended July 6, 2011 and July 7, 2010 5 Notes to Condensed Consolidated Financial Statements 6-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 27 Part II – Other Information Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 29 Signatures 30 1 Table of Contents Part I Financial Information Item 1. Financial Statements BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in $000s, except share and per share data) July 6, September 29, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $521 and $475, respectively Inventories Deferred income taxes Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Investments held by consolidated affiliated partnerships Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Due to broker Accrued expenses Revolving credit Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes Obligations under leases Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests of consolidated affiliated partnerships Shareholders’ equity Common stock – $0.50 stated value, 2,500,000 shares authorized – 1,511,174 and 1,511,175 shares issued, 1,227,156 and 1,227,654shares outstanding (net of treasury stock), respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock – at cost: 284,018 shares and 283,521 shares (includes 205,743 shares held by consolidated affiliated partnerships) at July 6, 2011 and September 29, 2010, respectively ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 Table of Contents BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Twelve and Forty Weeks Ended July 6, 2011 and July 7, 2010) (amounts in $000s, except share and per share data) Twelve Weeks Ended Forty Weeks Ended (Unaudited) (Unaudited) Net revenues Restaurant Operations: Net sales $ Franchise fees Other revenue Total Investment Management Operations: Management fee income — Consolidated Affiliated Partnerships: Investment gains/losses ) ) Other income/loss 66 ) ) Total ) ) Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Rent Pre-opening costs — — 76 — Asset impairments and provision for restaurant closings 2 43 15 Loss (gain) on disposal of assets ) ) Other operating (income) expense ) (8 ) ) ) Total costs and expenses, net Other income (expense) Interest, dividend and other investment income 86 Interest on obligations under leases ) Interest expense ) Realized investment gains/losses Derivative and short sale gains/losses ) ) Total other income (expense) Earnings before income taxes Income taxes Net earnings Earnings attributable to noncontrolling interest — — — ) Earnings/loss attributable to redeemable noncontrolling interests: Income/loss allocation ) ) Incentive fee reallocation — — — Total earnings/loss attributable to redeemable noncontrolling interests ) ) Net earnings attributable to Biglari Holdings Inc. $ Earnings per share attributable to Biglari Holdings Inc. Basic earnings per common and common equivalent share $ Diluted earnings per common and common equivalent share $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Forty Weeks Ended July 6, 2011 and July 7, 2010) (amounts in $000s) Forty Weeks Ended (Unaudited) Operating activities Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows (excluding investment operations of consolidated affiliated partnerships): Depreciation and amortization Provision for deferred income taxes Asset impairments and provision for restaurant closings 15 Stock-based compensation and other non-cash expenses Loss (gain) on disposal of assets ) Gain on sale of subsidiary ) — Realized investment gains, net ) ) Derivative (gains) losses ) Changes in receivables and inventories ) Changes in other assets (8 ) Changes in accounts payable and accrued expenses Investment operations of consolidated affiliated partnerships: Purchases of investments ) ) Sales of investments Realized investment gains, net ) ) Unrealized (gains) losses on marketable securities held by consolidated affiliated partnerships ) Changes in cash equivalents held by consolidated affiliated partnerships Change in due to/from broker — Net cash provided by operating activities Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Proceeds from sale of joint venture — Proceeds from sale of subsidiary, net of cash on hand — Purchases of investments ) ) Sales of investments Changes in due to/from broker Cash from merger activities — ) Net cash used in investing activities ) ) Financing activities Proceeds from revolving credit facility Payments on revolving credit facility ) ) Borrowings on long-term debt — Principal payments on long-term debt ) ) Principal payments on direct financing lease obligations ) ) Proceeds and tax benefits from exercise of stock options and employees stock purchase plan Cash paid in lieu of fractional shares — ) Repurchase of employee shares for tax withholding ) ) Distributions to noncontrolling interest — ) Financing activities of consolidated affiliated partnerships: Purchase of shares of Company stock by consolidated affiliated partnerships — ) Proceeds from sale of shares of Company stock by consolidated affiliated partnerships — Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents BIGLARI HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Forty Weeks Ended July 6, 2011 and July 7, 2010) (amounts in $000s) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance at September 29, 2010 $ ) $ ) $ Net earnings attributable to Biglari Holdings Inc. Reclassification of investment appreciation in net earnings, net of $789 tax Net change in unrealized gains and losses on investments, net of $3,342 tax Total comprehensive income Exercise of stock options and other stock compensation transactions ) Adjustment to redeemable noncontrolling interests to reflect maximum redemption value ) ) Balance at July 6, 2011 $ ) $ Balance at September 30, 2009 $ ) $ Net earnings attributable to Biglari Holdings Inc. Reclassification of investment appreciation in net earnings, net of $58 tax ) ) Net change in unrealized gains and losses on investments, net of $393 tax ) ) Total comprehensive income Exercise of stock options and other stock compensation transactions ) Retirement of shares held by subsidiary (1 ) 1 — Cash paid in lieu of fractional shares ) ) Reacquired shares from acquisition ) ) Purchase of Company shares by consolidated affiliated partnerships ) ) Sale of Company shares by consolidated affiliated partnerships ) Balance at July 7, 2010 $ ) $ ) $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents BIGLARI HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) July 6, 2011 (amounts in $000s, except share and per share data) 1. General The accompanying unaudited condensed consolidated financial statements of Biglari Holdings Inc. (“we”, “us”, “our”, “Biglari Holdings”, or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the condensed consolidated Balance Sheet as of July 6, 2011, the condensed consolidated Statements of Earnings for the twelve and forty weeks ended July 6, 2011 and July 7, 2010, and the condensed consolidated Statements of Cash Flows and Statements of Changes in Shareholders’ Equity for the forty weeks ended July 6, 2011 and July 7, 2010 have been included, and consist only of normal recurring adjustments. The condensed consolidated Statements of Earnings for the twelve and forty weeks ended July 6, 2011 and July 7, 2010 are not necessarily indicative of the condensed consolidated Statements of Earnings for the entire fiscal years. For further information, refer to the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 29, 2010. Biglari Holdings Inc. is a diversified holding company engaged in a number of diverse business activities. The Company is led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries.The Company’s long-term objective is to maximize per-share intrinsic value of the Company. Our strategy is to reinvest cash generated from our operating subsidiaries into any investments with the objective of achieving high risk-adjusted returns.All major operating, investment, and capital allocation decisions are made for the Company by Mr. Biglari. Basis of Presentation and Consolidation As of July 6, 2011, the condensed consolidated financial statements include the accounts of (i) the Company, (ii) its wholly-owned subsidiaries Steak n Shake Operations, Inc. (“Steak n Shake”), Western Sizzlin Corporation (“Western”), and Biglari Capital Corp. (“Biglari Capital”), and (iii) investment related subsidiaries and limited partnerships (the “consolidated affiliated partnerships”). As a result of the Company’s acquisitions of Western and Biglari Capital during fiscal year 2010, the Company acquired financial interests in The Lion Fund, L.P. (the “Lion Fund”), Western Acquisitions, L.P., Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P., investment limited partnerships (collectively referred to as consolidated affiliated partnerships), for which the Company has a substantive controlling interest. We consolidate entities in which we have a wholly-owned or controlling interest in the general partner. The consolidated affiliated partnerships’ assets and liabilities are consolidated on the Company’s July 6, 2011 balance sheet even though outside limited partners have majority ownership in all of the investment partnerships. The Company does not guarantee any of the liabilities of its subsidiaries that are serving as general partners to these consolidated affiliated partnerships. All intercompany accounts and transactions have been eliminated in consolidation. The financial information of Western and Biglari Capital has been reflected in the condensed consolidated financial statements of the Company as of March 30, 2010 and April 30, 2010, their respective acquisition dates. During the first quarter of fiscal year 2011, Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P. were liquidated and the funds were distributed to the partners. During the third quarter of fiscal year 2011, Western Mustang Holdings, L.L.C. sold its interests in Mustang Capital Management, L.L.C. and Mustang Capital Advisors, L.P. Western’s and Biglari Capital’s June 30 quarter end for financial reporting purposes differs from the end of the Company’s fiscal quarter of July 6, 2011.Significant transactions in the intervening period are disclosed. 2. Acquisitions Biglari Capital Corp. On April 30, 2010, the Company acquired Biglari Capital pursuant to a Stock Purchase Agreement, dated April 30, 2010 (the “Stock Purchase Agreement”), between the Company and Sardar Biglari, Chairman and Chief Executive Officer, who was the sole shareholder of Biglari Capital. Biglari Capital is the general partner of the Lion Fund, a Delaware limited partnership operating as a private investment fund. The Lion Fund functions as a strategic investment arm for Biglari Holdings, principally to assist in facilitating the partial ownership of other publicly traded companies. 6 Table of Contents Pursuant to the Stock Purchase Agreement, Mr. Biglari sold all of the shares of Biglari Capital to the Company for a purchase price of $1.00 plus (i) an amount equal to Biglari Capital’s adjusted capital balance in its capacity as general partner of the Lion Fund, and (ii) an amount equal to the total incentive reallocation allocable to Biglari Capital for the period from January 1, 2010 through April 30, 2010, less any distributions in respect of such amounts previously received by Mr. Biglari. The payments set forth in clauses (i) and (ii) total $4,107. In accordance with the Stock Purchase Agreement, the Company prepared and filed with the Securities and Exchange Commission on September 29, 2010, proxy materials for a special meeting of its shareholders.At the special meeting, held November 5, 2010, the Company submitted the Incentive Bonus Agreement (which the Company entered into with Mr. Biglari) for approval by its shareholders for purposes of Section 162(m) under the Internal Revenue Code of 1986, as amended (the “Code”). The Incentive Bonus Agreement was approved by the shareholders. Because Biglari Capital is the general partner of the Lion Fund and has a substantive controlling interest, the Company has consolidated the Lion Fund. The Lion Fund is an investment fund that accounts for its investments at fair value. The fair value of the noncontrolling interests approximated the net asset value of the Lion Fund attributable to investors other than the Company, less the accrued incentive reallocation at the time of the acquisition. The Lion Fund investors may redeem their interests in the Lion Fund upon certain occurrences. At the acquisition date, the Lion Fund owned 76,421 shares of common stock of the Company as well as $7,540 of the Company’s debentures. The fair value of the Company stock owned by the Lion Fund was $29,900, which was recorded as Treasury stock yet the shares remain outstanding. The debentures owned by the Lion Fund were recorded as a debt extinguishment. As the debentures had just been issued by the Company 30 days before the acquisition, the fair value of the debentures approximated their cost, and no gain or loss was recorded on the debt extinguishment (the debentures remained outstanding until their redemption on March 30, 2011 [See Note 14]). The noncontrolling interests in the Lion Fund had a fair value of $44,193 as of April 30, 2010. The Company accounted for the acquisition in accordance with ASC Topic 805, whereby the purchase price paid is allocated to the assets acquired and liabilities assumed from Biglari Capital based on their estimated fair values as of the closing date. The following table represents the Company’s final assessment of the total purchase consideration allocated to the estimated fair values of the assets acquired and liabilities assumed from Biglari Capital as of April 30, 2010: Purchase Allocation Investments $ Company debentures Total assets acquired Current liabilities 66 Redeemable noncontrolling interests of consolidated affiliated partnerships Treasury stock ) Total liabilities assumed and treasury stock acquired Net assets acquired $ Western Sizzlin Corporation On March 30, 2010, the Company, through its wholly-owned subsidiary, Grill Acquisition Corporation (“Merger Sub”), acquired 100% of the outstanding equity interests of Western, pursuant to an Agreement and Plan of Merger among the Company, Merger Sub and Western, dated as of October 22, 2009 (the “Merger Agreement”).Sardar Biglari, Chairman and Chief Executive Officer, was also Chairman and Chief Executive Officer of Western at the time of the acquisition. Pursuant to the Merger Agreement, Merger Sub merged with and into Western, with Western continuing as the surviving corporation and as a wholly-owned subsidiary of the Company. Western, which is primarily engaged in the franchising of restaurants, includes (i) Western Sizzlin Franchise Corporation, Western Sizzlin Stores,Inc., Western Sizzlin Stores of Little Rock,Inc., Austins of Omaha,Inc., Western Investments,Inc., and Western Properties,Inc., wholly-owned subsidiaries, (ii) Western Acquisitions, L.P., (iii) Western Real Estate, L.P., (iv) Western Mustang Holdings, L.L.C. and Mustang Capital Management, L.L.C., (v) Mustang Capital Advisors, L.P., a majority-owned limited partnership, and (vi) two limited partnerships, Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P.During the first quarter of fiscal year 2011, Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P. were liquidated, with their funds distributed to the partners. During the third quarter of fiscal year 2011, Western Mustang Holdings, L.L.C. sold its interests in Mustang Capital Management, L.L.C. and Mustang Capital Advisors, L.P.As a result of the sale, we recorded a gain of $1,558 in which almost all of the gain was non-cash in Other operating income in the condensed consolidated Statement of Earnings. 7 Table of Contents As a result of the sale, the Company will not have involvement in the operations of Mustang Capital Management, L.L.C. and Mustang Capital Advisors, L.P. Although these entities meet the definition of ‘‘discontinued operations,’’ as defined in FASB ASC paragraph 205-20-45-1, Reporting Discontinued Operations (‘‘ASC paragraph 205-20-45-1’’), we have not separated the results of operations because the amounts are immaterial to our consolidated financial numbers.Net earnings (loss) after tax related to the entities was approximately $1,544 and ($995) for the quarters ended July 6, 2011 and July 7, 2010, respectively, including $0 and ($1,220), also separately that is attributable to noncontrolling interests. Net earnings (loss) after tax related to the entities was approximately $2,606 and ($995) for the year-to-date periods ended July 6, 2011 and July 7, 2010, respectively, including $1,246 and ($1,220), respectively that is attributable to noncontrolling interests. The after-tax income for the quarter and year-to-date period ended July 6, 2011 includes the aforementioned gain on sale of $1,558. Under the terms of the Merger Agreement, each share of Western’s common stock was cancelled upon the completion of the merger and converted into the right to receive a pro rata portion of a new issue of 14% redeemable subordinated debentures due 2015 issued by the Company (the “Debentures”) in the aggregate principal amount of $22,959 (approximately $8.07 principal amount of Debentures per Western share), with cash of $194 paid in lieu of fractional Debenture interests. See Note 14 for further information on the Debentures. The Company accounted for the acquisition in accordance with ASC Topic 805, whereby the purchase price paid is allocated to the tangible and identifiable intangible assets acquired and liabilities assumed from Western based on their estimated fair values as of the closing date. During the forty weeks ended July 7, 2010, we incurred $701 of transaction related costs which have been recorded in General and administrative expenses in the condensed consolidated Statement of Earnings. The table shown below reflects the final purchase price allocation. Amounts Measurement Amounts at Previously Period July 6, Recognized1 Adjustments Current assets $ $
